PER CURIAM.
The plaintiff appeals a final judgment for the plaintiff in the amount of $6,000. The sole question presented is whether the trial court committed reversible error when it denied plaintiff’s motion for a new trial upon the ground that the verdict was *246“manifestly inadequate.” The appellant does, not urge any procedural error, nor does he suggest any passion or prejudice inherent in the verdict.
The judgment is affirmed upon authority of Bulmer v. Strawn, Fla.1951, 53 So.2d 315; City of Miami v. Smith, Fla.1964, 165 So.2d 748; Roberts v. Bushore, Fla.App. 1966, 183 So.2d 708.
Affirmed.